DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 describes “a selector configured to output vector data from one of a register and a data load unit”.  There is no explanation in claim 1 or any dependent claims how the selection is made between the register or the data load unit.  Claim 1 describes “a multiplication unit configured to receive the vector data from the selector and generate an output vector based on the vector data”.  There is clearly a step missing between the receiving of the vector data and the generation of an output vector.  The examiner believes limitations from claim 9 which describes the functionality of the multiplication unit should be moved into the independent claims to make it clear how the output vector is generated.  Claim 1 describes “a transformation unit configured to receive the vector data from the selector and generate a destination vector”.  Clearly there is a missing step between receiving the vector data and generating a destination vector.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12 -14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 2016/0070536).
As per claim 1:
	Maeda discloses a processor, comprising a controller coupled to an instruction pipeline (Paragraph [0032], controller 13); a selector configured to output vector data from one of a register and a data load unit (Paragraph [0039], input data are inputted to the functional units from the registers via multiplexers 21 and 22, interpreted multiplexers 21 and 22 as performing the functionality of the claimed selector); a multiplication unit configured to: receive the vector data from the selector; and generate an output vector based on the vector data (Paragraph [0043]-[0045] functional unit 11 is configured with a multiplier); and a transformation unit configured to: receive the vector data from the selector; and generate a destination vector(Paragraph [0043]-[0045] functional unit 12 is configured with a multiplier to “transform” the input data).
	

	As per claims 2 and 14:
	Maeda discloses that the transformation unit includes a plurality of multiplexers (Paragraph [0046] and figure 3, two MUX units 32 and 35).
	As per claim 12:
	Maeda discloses a circuit, comprising a controller (Paragraph [0032]); a selector including a first input, a second input, and a selector output (Paragraph [0039], interpreting mux units 21 and 22 as performing functionality of claimed selector); a multiplication circuit including a plurality of multiplication inputs coupled to the selector output, a plurality of multiplication outputs, and a control input coupled to the controller (Paragraph [0043]-[0045] and figure 3, two inputs, two outputs and paragraph [0032] controller outputs control signals to the functional unit 11); and a transformation circuit including a transformation input coupled to the selector output, a transformation output, and a control input coupled to the controller (Paragraph [0043]-[0045] and figure 3, two inputs, two outputs and paragraph [0032] controller outputs control signals to the functional unit 12).
	As per claim 13:
	Maeda discloses that the first input is coupled to a register; and the second input is coupled to a plurality of data elements (Maeda: Paragraph [0039], input data is inputted into registers 15 and 16, interpreting register 16 as containing the claimed “plurality of data elements”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 1 above.
As per claim 10:
Maeda discloses that the multiplication unit is controlled by the controller (Paragraph [0032], controller 12 outputs control signals to the functional units 11 and 12).
Maeda does not specifically disclose that the controller contains one or more control registers.
However, it would have been obvious to one of ordinary skill in the art at the time of filing that the controller must have some way to store the control signals and information in order to transmit them to the functional units, and the use of control registers is a simple and well-known technique for storing control information in a controller.
	As per claim 11:
	Maeda disclose an instruction pipeline and an instruction execution phase (Paragraph [0032], receiving command via the interface and executing the operations).
	Maeda does not specifically teach an instruction fetch phase or instruction dispatch and decode phase.
	However, it would have been obvious to one of ordinary skill in the art at the time of filing that processing systems operate using instructions, and instructions necessitate fetching, dispatching and decoding phases in order to be completed.  One of ordinary skill in the art would recognize that these phases of the pipeline are would obviously need to be performed by Maeda in order to perform the operations described by Maeda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181